IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                                  May 6, 2014 Session

DENNIS MICHAEL HARRIS ET AL. v. MICKEY DEANNE HAYNES ET AL.

          Appeal by Permission from the Court of Appeals, Eastern Section
                        Circuit Court for Anderson County
                    No. B0LA0333      Donald R. Elledge, Judge


                No. E2012-02213-SC-R11-CV - Filed August 26, 2014




We granted permission to appeal to determine whether a governmental fund established in
accordance with Tennessee Code Annotated sections 29-20-401 to -408 (2012), which allows
governmental entities to pool resources in order to address liabilities created under the
Governmental Tort Liability Act, is subject to the uninsured motorist coverage requirements
of Tennessee Code Annotated sections 56-7-1201 to -1206 (2008). We hold that such funds
are statutorily exempt from the insurance statutes and therefore the requirements of the
uninsured motorist statute do not apply. Accordingly, we affirm the Court of Appeals’
judgment upholding the trial court’s decision granting summary judgment to Tennessee Risk
Management Trust and remand to the trial court for further proceedings consistent with this
decision.

                   Tenn. R. App. P. 11 Appeal by Permission;
  Judgment of the Court of Appeals Affirmed; Case Remanded to the Trial Court

C ORNELIA A. C LARK, delivered the opinion of the Court, in which G ARY R. W ADE, C.J., and
J ANICE M. H OLDER, W ILLIAM C. K OCH, J R., AND S HARON G. L EE, JJ., joined.

David A. Stuart, Clinton, Tennessee, for the appellants, Dennis Michael Harris and Judy A.
Harris.

Jonathan Swann Taylor and Courtney R. Houpt, Knoxville, Tennessee, for the appellee,
Tennessee Risk Management Trust.

Robyn Beale Williams and Deanna Lee Fankhauser, Nashville, Tennessee, for the amici
curiae, Tennessee Municipal League and Local Government Property and Casualty Fund.
                                                 OPINION

                                   I. Facts and Procedural History

       The material facts of this appeal are undisputed. On August 15, 2009, at
approximately 11:20 p.m., Dennis Michael Harris, a patrolman with the Anderson County
Sheriff’s Department, was assisting with traffic control at the scene of a vehicular collision
when he was struck by a pickup truck driven by Ms. Mickey Deanne Haynes. Mr. Harris
received workers’ compensation benefits for his work-related injuries.

       In July 2010, Mr. Harris and his wife Judy A. Harris (“Plaintiffs”), sued Ms. Haynes
and Richard H. Furrow,1 the truck’s owner, alleging negligence and vicarious liability and
seeking damages. The trial court entered a default judgment for Plaintiffs against Ms.
Haynes and awarded $1,000,000 in damages to Mr. Harris and $250,000 in damages to Ms.
Harris. Neither Ms. Haynes nor Mr. Furrow were insured. As a result, Plaintiffs also made
a claim2 against Tennessee Risk Management Trust (“TRMT”), Anderson County’s motor
vehicle liability coverage provider, for uninsured3 motorist coverage.

        TRMT is an entity created through interlocal agreements between governmental
entities, pursuant to Tennessee Code Annotated sections 12-9-101 to -112 (2011),4 and under
the authority granted by a portion of the Tennessee Governmental Tort Liability Act
(“GTLA”). See Tenn. Code Ann. § 29-20-401. Governmental entities participating in
TRMT combine their financial and administrative resources to provide risk management,


        1
            The record on appeal indicates that Mr. Furrow died during the pendency of these proceedings.
        2
          Plaintiffs also brought a claim against their own uninsured motorist carrier, which they settled for
the policy limit.
        3
          The parties use the term “uninsured/underinsured motorist coverage.” For ease of reference, we
use the term “uninsured motorist coverage” in this opinion to refer to both types of coverage.
        4
            This statute is known as the Interlocal Cooperation Act. The purpose of the Act is

                  to permit local governmental units the most efficient use of their powers by
                  enabling them to cooperate with other localities on a basis of mutual
                  advantage and thereby provide services and facilities in a manner and
                  pursuant to forms of governmental organization that will accord best with
                  geographic, economic, population, and other factors influencing the needs
                  and development of local communities.

Tenn. Code Ann. § 12-9-102.

                                                      -2-
insurance, reinsurance, self-insurance, or any combination thereof “for any and all of the
areas of liability or insurability, or both, for such governmental entities, including, but not
limited to, the liabilities created by [the GTLA] (including general and professional
liabilities), liabilities under the workers’ compensation law, liabilities under the
unemployment compensation law, and motor vehicle insurance.” Id. § 29-20-401(b)(1).
Anderson County had elected to participate in TRMT a few months prior to Mr. Harris’s
injury.

        Both Plaintiffs and TRMT moved for summary judgment on Plaintiffs’ claim for
uninsured motorist coverage. The parties agreed that, under the terms of the Coverage
Document issued to Anderson County, employees who receive workers’ compensation
benefits are not also eligible to receive uninsured motorist coverage.5 However, Plaintiffs
argued that this exclusion conflicts with Tennessee Code Annotated section 56-7-1201(a)(1)-
(2), which mandates that every automobile liability insurance policy include uninsured
motorist coverage equal to the bodily injury limits of the liability policy, unless such
coverage is rejected in writing or a lesser uninsured motorist coverage is selected. Tenn.
Code Ann. § 56-7-1201(a) (2008). TRMT argued that it is not an insurance company and
is therefore not subject to the requirements of the uninsured motorist statute on which
Plaintiffs relied.

       The trial court granted TRMT summary judgment, finding that TRMT is a
“government pool” created as a form of self-insurance pursuant to Tennessee Code
Annotated sections 29-20-401 to -408. The trial court did not make a specific finding as to
whether the uninsured motorist statute applied to TRMT. Instead, the trial court found that
by specifically accepting the Coverage Document, Anderson County had rejected uninsured



       5
           The Coverage Document TRMT issued to Anderson County provides:

       Liability for bodily injury to non-employees and other casual occupants of owned vehicles
       other than drivers or operators is afforded in respect of any CLAIM not to exceed the limits
       set forth in the Tennessee Tort Liability Act, if applicable, or the limit set forth in the
       SCHEDULE OF LIMITS, regardless of the number of claimants in any one
       OCCURENCE. A CLAIM for such coverage may be made to [TRMT] only after all other
       applicable coverage is exhausted and only for the amounts allowed by the Tennessee Tort
       Liability Act inclusive of any recovery from any other coverage available. This coverage
       shall not apply to employees, agents or contractors acting on behalf of the MEMBER or to
       any injury covered by Workers[’] Compensation Law. The intent of this coverage is to
       apply to vehicle occupants only, excluding drivers. If coverage is afforded under this
       section (Automobile Liability paragraph C), then coverage under Auto Liability paragraph
       “A” does not apply.


                                                   -3-
motorist coverage for employees as well as those who receive workers’ compensation
benefits.6

       Plaintiffs appealed the trial court’s judgment. The Court of Appeals affirmed the trial
court’s grant of summary judgment to TRMT, similarly finding that TRMT is a “risk pool”
for schools and governmental entities. The intermediate appellate court explained that,
because the governing statute deems TRMT to be a “risk pool” and not an insurance
company, the general statute relating to uninsured motorist coverage in liability insurance
policies does not apply to the Coverage Document. As a result, the Court of Appeals agreed
with the trial court that, under the terms of the Coverage Document, Mr. Harris is excluded
from uninsured motorist coverage as an employee and a person who received workers’
compensation benefits.

      We granted Plaintiffs’ Tennessee Rule of Appellate Procedure 11 application for
permission to appeal. We also granted the joint request of the Tennessee Municipal League
Risk Management Pool and the Local Government Property and Casualty Fund to file a brief
and participate in oral argument as amici curiae.

                                     II. Standard of Review

        Summary judgment is appropriate where there is no genuine issue as to any material
fact and the moving party is entitled to judgment as a matter of law. Tenn. R. Civ. P. 56.04;
Thompson v. Memphis City Schs. Bd. of Educ., 395 S.W.3d 616, 622 (Tenn. 2012). The
moving party bears the burden of establishing that summary judgment is appropriate as a
matter of law, while the court must view the evidence in the light most favorable to the
nonmoving party and resolve any genuine issues of material fact in its favor. Id. We review
a trial court’s decision on a motion for summary judgment de novo with no presumption of
correctness. Id. Issues of statutory construction are also reviewed de novo. Johnson v.
Hopkins, 432 S.W.3d 840, 844 (Tenn. 2013); Thompson, 395 S.W.3d at 622.

        When determining the meaning of statutes, we follow the standard rules of statutory
construction. Our primary goal “is to carry out legislative intent without broadening or
restricting the statute beyond its intended scope.” Johnson, 432 S.W.3d at 848 (quoting Lind
v. Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn. 2011)). We presume that every word
in a statute has meaning and purpose and that each word’s meaning should be given full effect
as long as doing so does not frustrate the General Assembly’s obvious intention. Id. Words


       6
           The trial court found that Anderson County had met the statutory requirements for rejecting
uninsured motorist coverage, and that the actions of the County Commission were the effective equivalent
of a rejection “in writing” under Tennessee Code Annotated section 56-7-1201(a)(2).

                                                 -4-
“‘must be given their natural and ordinary meaning in the context in which they appear and
in light of the statute’s general purpose.’” Id. (quoting Mills v. Fulmarque, Inc., 360 S.W.3d
362, 368 (Tenn. 2012)). When a statute’s meaning is clear, we “‘apply the plain meaning
without complicating the task’ and enforce the statute as written.” Id. (quoting Lind, 356
S.W.3d at 895).

                                        III. Analysis

       The statute at issue in this appeal is contained within the GTLA, which was enacted
in 1973 and which provides a comprehensive scheme governing tort actions against
governmental entities. Hawks v. City of Westmoreland, 960 S.W.2d 10, 14 (Tenn. 1997).
The GTLA reaffirms the longstanding common law rule of sovereign immunity, stating, in
pertinent part, as follows:

       Except as may be otherwise provided in this chapter, all governmental entities
       shall be immune from suit for any injury which may result from the activities
       of such governmental entities wherein such governmental entities are engaged
       in the exercise and discharge of any of their functions, governmental or
       proprietary.

Tenn. Code Ann. § 29-20-201(a) (Supp. 2013). After reaffirming governmental immunity
generally, the GTLA removes governmental immunity in limited and enumerated instances.
Id. §§ 29-20-202 to -205 (2012); see also Hawks, 960 S.W.2d at 14.

       The portion of the GTLA at issue in this appeal created a means by which
governmental entities could pool resources and manage their liabilities without purchasing
insurance from traditional insurance companies. This portion of the GTLA provides:

       (b)(1) Any two (2) or more governmental entities are hereby granted the power,
       any provision of law to the contrary notwithstanding, to enter into an agreement
       or agreements with one another for joint or cooperative action to pool their
       financial and administrative resources for the purpose of providing to the
       participating governmental entities risk management, insurance, reinsurance,
       which is defined to mean reinsurance by an entity created under this section,
       self-insurance, or any combination thereof for any and all of the areas of
       liability or insurability, or both, for such governmental entities, including, but
       not limited to, the liabilities created by this chapter (including general and
       professional liabilities), liabilities under the workers’ compensation law,
       liabilities under the unemployment compensation law, and motor vehicle
       insurance. All such agreements shall be made pursuant to title 12, chapter 9.

                                              -5-
       ....

       (c)(1) Any governmental entity choosing to create and maintain a special fund,
       or to enter into an agreement, as authorized in this section for the purpose of
       insuring against the liabilities created by this chapter, shall be deemed to be
       electing to self-insure against the liabilities established in this chapter and shall,
       therefore, have the same limits of liability as if the minimum limits of liability
       established in § 29-20-403 had been purchased.

       ....

       (d)(1) No special fund established by an agreement authorized under this
       section and under title 12, chapter 9, shall be considered as an “insurance
       company” nor shall any contribution of financial or administrative resources to
       such a special fund be considered a “premium” or “gross premium” under title
       56 for any purpose, including regulation and taxation.

Tenn. Code Ann. § 29-20-401(a), (b)(1), (c)(1), (d)(1).7

       The foregoing statutory language, in particular section 29-20-401(d)(1), is clear and
refutes Plaintiffs’ argument in this Court that the Coverage Document TRMT issued to
Anderson County is subject to the uninsured motorist statutes, Tennessee Code Annotated
section 56-7-1201 to -1206.8 “No special fund” established under its mandate “shall be
considered as an ‘insurance company’ nor shall any contribution of financial or administrative
resources to such a special fund be considered a ‘premium’ or ‘gross premium’ under title 56
[the Insurance statutes] for any purpose, including regulation and taxation.” Id. § 29-20-
401(d)(1) (emphasis added). Rather, a governmental entity choosing to enter into an
agreement to participate in such a fund “shall be deemed to be electing to self-insure.” Id. §
29-20-401(c)(1). The natural and ordinary meaning of the language is straightforward and
means that the governmental funds pooled and entities created pursuant to this statute are not
insurance companies and are not subject to statutes regulating insurance companies and
policies.9 The uninsured motorist coverage statute on which Plaintiffs rely prescribes the


        7
           The relevant language of the statute has remained unchanged between the date of Mr. Harris’s
injuries in 2009 and the present.
        8
          Plaintiffs raise two additional arguments in this Court, which are rendered moot by our conclusion
that the uninsured motorist statute does not apply to the Coverage Document.
        9
            Our reading is based upon the plain language of the statute; however, we note that the legislative
                                                                                                (continued...)

                                                      -6-
provisions that must be included in “[e]very automobile liability insurance policy delivered,
issued for delivery or renewed in this state.” Tenn. Code Ann. § 56-7-1201(a). The General
Assembly has expressly exempted TRMT from statutes, such as section 56-7-1201(a),
regulating insurance companies and insurance policies. Thus, the Coverage Document is not
subject to the requirements of the uninsured motorist statute.10

       Our conclusion that the plain statutory language exempts TRMT from insurance
statutes is consistent with how courts in other states have interpreted similar statutes. For
example, the Texas Court of Appeals relied upon language in a Texas statute exempting
government self-insurance funds from state insurance statutes to hold that such funds are not
required to maintain uninsured motorist coverage. Hill v. Tex. Council Risk Mgmt. Fund, 20
S.W.3d 209, 213 (Tex. App. 2000), reh’g overruled (May 23, 2000), petition for review
denied, (Tex. Sept. 7, 2000). Similarly, the Ohio Court of Appeals, construing statutory
language that “‘a joint self-insurance pool is not an insurance company,’” has twice held that
Ohio’s insurance laws, including its uninsured motorist statutes, do not apply to such
government pools. Barrett v. Harleysville Ins. Co. of Ohio, 4th Dist. Cuyahoga No. 82783,
2004 WL 103513, at *4 (Ohio Ct. App. Jan. 22, 2004) (quoting R.C. 2744.081(E)(2)); Caton
v. Bd. of Comm’rs, 5th Dist. Muskingum No. CT 2002-0038, 2003 WL 21025887, at *2-3
(Ohio Ct. App Apr. 29, 2003).

       Even in the absence of explicit statutory exemptions such as Tennessee’s, courts in
several other jurisdictions have similarly ruled that such governmental funds are not required


       9
         (...continued)
history surrounding Tennessee Code Annotated section 29-20-401supports our conclusion that such special
funds were intended to be exempt from statutes regulating insurance companies and policies. Senator John
T. Hicks, the Senate sponsor, explained that a “special fund created per such agreement is not to be
considered insurance or subjected to the insurance regulations or taxation.” Hearing on S.B. 832 on the
Senate Floor, 91st Gen. Assemb. (Tenn. Mar. 29, 1979) (statement of Sen. John T. Hicks).
           10
           Even were the Coverage Document subject to the requirements of the uninsured motorist statute,
we agree with the Court of Appeals that Anderson County validly and unambiguously rejected uninsured
motorist coverage for its employees and those covered by workers’ compensation benefits when the
Anderson County Commission passed a resolution approving the Coverage Document. See Tenn. Code Ann.
§ 56-7-1201 (“[A]ny named insured may reject in writing the uninsured motorist coverage completely or
select lower limits of the coverage . . . .”). Here, under “Section III Automobile Liability,
Uninsured/Underinsured Motorist Liability,” the Coverage Document contains the following exemption:
“This coverage shall not apply to employees, agents or contractors acting on behalf of the MEMBER or to
any injury covered by Workers[’] Compensation Law.” Mr. Harris was an employee of Anderson County
and received workers’ compensation benefits totaling $81,788.43 in medical expenses and $3,708.86 in
disability expenses. Therefore, under the clear terms of the Coverage Document as agreed to by Anderson
County and TRMT, Plaintiffs are ineligible to recover uninsured motorist benefits from TRMT.

                                                  -7-
to offer uninsured motorist coverage, typically reasoning that such funds are forms of self-
insurance that are exempt from the requirements of the uninsured motorist statute.11 See, e.g.,
Pritzka v. Village of Lansing, 940 N.E.2d 1164, 1172-73 (Ill. App. Ct. 2010) (determining
that because governmental self-insurance pools are not insurance, they are exempt from the
state’s underinsured motorist statute); City of Gary v. Allstate Ins. Co., 612 N.E.2d 115, 118
(Ind. 1993) (same; citing cases), superseded by statute, Ind. Code § 27-7-5-2 (1998), as
recognized in United Nat’l Ins. Co. v. DePrizio, 705 N.E.2d 455, 460 (Ind. 1999); Nassau Ins.
Co. v. Guarascio, 442 N.Y.S.2d 83, 88 (N.Y. App. Div. 1981) (determining that self-insured
municipalities are statutorily exempt from uninsured motorist coverage); Ellis v. R.I. Pub.
Transp. Auth., 586 A.2d 1055, 1058-61 (R.I. 1991) (holding that a self-insured municipality,
like all self-insurers, is exempt from the statutory requirement to provide uninsured motor
vehicle coverage). Cf. Ga. Interlocal Risk Mgmt. Agency v. Godfrey, 699 S.E.2d 377, 378-79
(Ga. Ct. App. 2010) (holding that the city was not obligated to offer uninsured motorist
coverage because the self-insurance provided by the interlocal risk management program did
not provide such coverage and municipal immunity was waived only to the extent that
coverage was provided); City of Laramie v. Facer, 814 P.2d 268, 271 (Wyo. 1991) (holding
that government-pooled funds are not insurance).

       We hold that Tennessee Code Annotated section 29-20-401(d)(1) plainly exempts
special funds created by agreement of governmental entities and consisting of the pooled
funds of governmental entities from Tennessee’s insurance statutes.12 Here, precisely because



        11
            The Court of Appeals in this case relied on Maines v. Hill, 190 F. Supp. 2d 1072, 1076 (W. D.
Tenn. 2002) to support its conclusion that the uninsured motorist statute does not apply to the Coverage
Document. The federal court in Maines held that, under Tennessee law, a private self-insured entity is not
subject to the uninsured motorist statute. Maines is distinguishable on its facts from this case, as it involved
a private entity. Thus, we need not and do not rely upon or embrace the reasoning of Maines in resolving
this appeal. We note, however, that other courts have also held that private self-insured entities are not
subject to a state’s uninsured motorist statute. See O’Sullivan v. Salvation Army, 147 Cal. Rptr. 729, 731-32
(Cal. Ct. App. 1978); Hoffman v. Yellow Cab Co. of Louisville, 57 S.W.3d 257, 261 (Ky. 2001); Grange
Mut. Cas. Co. v. Refiners Transp. & Terminal Corp., 487 N.E.2d 310, 313-14 (Ohio 1986); see generally Lee
R. Russ, Annotation, Applicability of Uninsured Motorist Statutes to Self-Insurers, 27 A.L.R. 4th 1266
(1984); 1A Steven Plitt, et. al., Uninsured or Underinsured Motorist Insurance Requirements, Couch on
Insurance § 10:3 (3d ed. 2013). But see Associated Indus. of Ky. v. U.S. Liab. Ins. Grp., 531 F.3d 462, 467
(6th Cir. 2008) (holding that private group self-insurance funds are insurance under Kentucky law for the
purpose of interpreting a joint and several liability provision).
        12
            Although we have resolved this issue based upon the plain language of the statute, we note that
the legislative history of Tennessee Code Annotated section 29-20-401 supports our conclusion. See Hearing
on S.B. 832 on the Senate Floor, 91st Gen. Assemb. (Tenn. Mar. 29, 1979) (statement of Sen. John T. Hicks)
(“Any special fund created [pursuant to section 29-20-401] is not to be considered insurance or subjected
to the insurance regulations or taxation.”).

                                                     -8-
the insurance statutes do not apply, the uninsured motorist vehicle coverage statute is
necessarily inapplicable and cannot be written into the Coverage Document TRMT issued to
Anderson County. Because Plaintiffs are excluded from uninsured motorist coverage by the
terms of the Coverage Document, Plaintiffs cannot recover from TRMT. Thus, the courts
below properly granted TRMT summary judgment.

                                    IV. Conclusion

       We hold that a governmental fund established in accordance with Tennessee Code
Annotated sections 29-20-401 to -408, is exempt from the requirements of Tennessee’s
insurance statutes and therefore need not comply with the requirements of the uninsured
motorist statute, Tennessee Code Annotated section 56-7-1201. Because the Coverage
Document TRMT issued to Anderson County specifically excluded employees and those who
receive workers’ compensation benefits from uninsured motorist coverage and TRMT is not
otherwise required to offer such coverage, Plaintiffs may not recover from TRMT.
Accordingly, we affirm the Court of Appeals’ judgment, which upheld the trial court’s
decision granting summary judgment to TRMT. The costs of this appeal are taxed to
Plaintiffs, for which execution may issue if necessary.




                                        ________________________________________
                                        CORNELIA A. CLARK, JUSTICE




                                          -9-